DETAILED ACTION
	
Introduction
Claims 1-8, 10-12 and 16-24 are pending. Claims 13-15 were previously cancelled. Claim 9 is newly cancelled. Claim 24 is new. Claims 1-5, 10-12, and 18-19 are amended. This Office action is in response to Applicant’s request for continued examination (RCE) filed on 10/18/2021. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1 and 10-12 under 35 U.S.C. 103
Applicant argues that neither Vaswani’s decision model nor Jain’s prediction model “describe views,” as required by claims 1 and 10-12. However, Examiner respectfully disagrees. Vaswani’s decision model describes correspondences between pages a client can view and an optimal routing path for obtaining those pages. See par. 26. Similarly, Jain’s prediction model describes correspondences between parent pages that a client can view and child pages that a child can optimally pre-fetch when viewing the parent pages. See par. 135-141.Thus, contrary to Applicant’s assertions, both Vaswani’s decision model and Jain’s prediction model describe views.  
Applicant also argues that one of ordinary skill in the art would not be motivated to combine the teachings of Vaswani and Jain to arrive at the claimed invention. In support of this argument, Applicant further argues that one of ordinary skill in the art would not have combined Vaswani’s decision model and Jain’s prediction model into a single “data structure” because 
Rejection of claims 6 and 20 under 35 U.S.C. 103 
Applicant argues that Jain does not teach the limitation “one of said at least one first attribute associated with the view in said data structure is an attribute which conditions the instant of sending of the request with respect to the instant of navigation onto the view.” In support of this argument, Applicant further argues that “a prediction cannot be considered as ‘conditioning’ an event” and “the claimed feature relates to temporal aspects, which are not at all induced by a ‘likely next’ prediction” (emphasis in original). However, Examiner respectfully disagrees. The concept of pre-fetching by definition relates to temporal aspects of obtaining a child page. Specifically, according to Jain, pre-fetching a child page can involve conditioning the 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, and 16-24 are rejected under 35 U.S.C. 103 because they are unpatentable over Vaswani (US 2015/0156280) in view of Jain (US 2015/0371142).1
Regarding claims 1 and 11, Vaswani teaches a method, on a terminal of a telecommunications network, comprising: obtaining a data structure associated with a client application executing on the terminal and communicating with a server application on a server via said telecommunications network (A client obtains a decision model that maps content items (i.e., web pages) to particular request modes. See par. 26), said data structure describing views of said client application (The decision model describes correspondences between pages that can be viewed by the client and an optimal route for retrieving the pages. See par. 26); obtaining, in said data structure, for at least one current view of said client application views configured to 
However, Vaswani does not teach at least one of said client application views being linked in said data structure to at least one other of said client application views by a navigation link for browsing said data structure. Nonetheless, Jain teaches a system for retrieving web pages whereby the system maintains a prediction model stored in a data structure such as a text file, and whereby the prediction model links parent web pages to child web pages via a directed graph. See par. 158. For instance, the prediction model may store a hyperlink to the parent web page http://www.NewsWebsite.com/ in association with hyperlinks to child web pages http://www.NewsWebsite.com/top_story.html, http://www.NewsWebsite.com/finance.html, http://www.NewsWebsite.com/sports.html,” and http://www.WeatherWebsite.com/. See par. 135-141.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vaswani so that the decision model includes web pages linked together by a directed graph because doing so allows the client to pre-fetch a second web page that is linked to the first web page before the user requests the second web page. 
Regarding claim 2, Vaswani and Jain teach wherein the method furthermore comprises the following steps: obtaining, in the data structure associated with the application, of at least one 
Regarding claims 3 and 18, Vaswani teaches wherein the data structure associated with the application is obtained from a management device of said telecommunications network (The client may obtain the decision model from an analysis/intermediary system that generates the decision model. See par. 14-15).
 Regarding claims 4 and 19, Vaswani teaches wherein the data structure associated with the application is obtained in reply to a request for connection of the client application to the server application (The client may obtain the decision model from the analysis/intermediary system at the start of a browsing session. See par. 15).
Regarding claim 5, Vaswani and Jain teach wherein the data structure associated with the application comprises an oriented graph (As indicated in the discussion of claim 1, Jain teaches a prediction model that stores link relationships between web pages in the form of a directed graph. See par. 135-141).
Regarding claims 6 and 20, Vaswani and Jain teach wherein one of said at least one first attribute associated with the view in said data structure is an attribute which conditions the 
Regarding claims 7 and 21, Vaswani and Jain teach wherein one of said at least one first attribute associated with the view in said data structure is a priority attribute (Jain teaches that the prediction model includes a probability that the user will access the second web page while viewing a first web page (See par. 135-141), which may be considered a priority attribute as a higher probability indicates a higher priority for pre-fetching the second web page. It would have been obvious to modify the system of Vaswani to incorporate the Jain’s pre-fetch attribute for the reasons provided above with respect to claim 1).
Regarding claims 8 and 22, Vaswani and Jain both teach wherein, in said data structure, one of said at least one first attribute of the view is associated with at least one service of the server application associated with the view (Vaswani teaches that the first web page can be any type of web page, including a web page for a service. Moreover, Jain teaches that a pre-fetched web page may be a bill pay web page, which suggests modifying the system of Vaswani so that the first/second web page is a bill pay web page because doing so allows the system to be used to retrieve bill pay web pages according to a request mode determined by the decision model. See par. 129, 150).
Regarding claim 23, Vaswani teaches further comprising: collecting usage data relating to at least one of said client application views; and transmitting the usage data to said management device (Vaswani teaches that the client collects performance statistics and transmits the performance statistics to the server for use by the server in updating the decision model. See par. 53. Moreover, Jain teaches collecting browsing data of a user and transmitting the browsing data to a server for generating and updating prediction models for the user (See par. 125-127), which suggests modifying the system of Vaswani to collect browsing data to facilitate updating of the decision model).
Regarding claims 10 and 12, Vaswani teaches a method, in a managing device of a telecommunication network, wherein the method comprises the following steps: obtaining a data structure associated with a client application communicating, when executing, with a server application of a server of said telecommunications network (An analysis/intermediary system generates the decision model See par. 34; fig. 3), said data structure describing views of said application (The decision model describes correspondences between pages that can be viewed by the client and an optimal route for retrieving the pages. See par. 26) and comprising, for at least one of said views, the following data associated with the view: a parameterization attribute of a request to said service (The decision model includes a corresponding request mode for each of a plurality of web pages. See par. 34; fig. 3); and transmitting the obtained data structure to said a terminal executing said client application (The analysis/intermediary system transmits the decision model to a client. See par. 44).
However, Vaswani does not teach that the data associated with the view comprises a navigation link for browsing data structure for navigating to another view of said views. Nonetheless, Jain teaches a system for retrieving web pages whereby the system maintains a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vaswani so that the decision model includes web pages linked together by a directed graph because doing so allows the client to pre-fetch a second web page that is linked to the first web page before the user requests the second web page. 
Regarding claims 16-17, Vaswani and Jain teach further comprising: receiving usage data associated with at least one view of said client application; updating, as a function of the usage data received, at least one item of data associated with the view in the data structure (Vaswani teaches that the client collects performance statistics and transmits the performance statistics to the server for use by the server in updating the decision model. See par. 53. Moreover, Jain teaches collecting browsing data of a user and transmitting the browsing data to a server for generating and updating prediction models for the user (See par. 125-127), which suggests modifying the system of Vaswani to collect browsing data to facilitate updating of the decision model).
Regarding claim 24, Vaswani and Jain both teach wherein said data structure associated with said client application is stored independently of said client application (Vaswani teaches 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tuliani (US 2013/0159383) teaches a client application (i.e., browser) that parameterizes a request for a main content item with hints regarding additional content items that the user may be interested in receiving and corresponding priorities for the additional content items. For instance, a request may be parameterized with hints specifying “URL1” at a priority value of 20, and “URL2” at a priority value of 60. See par. 78. The hints may be determined using a model that takes into account attributes of the main content item requested and/or based on monitored behavior of the user. See par. 77. However, Examiner does not currently rely on Tuliani to reject any of the claims.